Appeal from an order of the Special Term of the Supreme Court, Warren county, and entered in Schenectady county clerk’s office, denying petitioner’s application for a peremptory order of mandamus. Petitioner, on January 1, 1932, was appointed “ Guard — County Jail,” connected with the county sheriff’s office, by the then sheriff of said county. He was removed and discharged from said position on or about January 1, 1935. He was a World war veteran, and claims that he was under the classified civil service, and that he could not be removed except upon charges, and after a hearing, pursuant to the provisions of section 22 of the Civil Service Law. He was sworn in as a deputy sheriff, required to undertake duties of both civil and criminal nature. His payroll was not certified to by the Civil Service Commission, and it is not claimed that he ever took any examination or was certified by the Civil Service Commission as eligible for the position, and his appointment was not reported to the Commission. The position held by petitioner was exempt from civil service regulations. (Matter of Flaherty v. Milliken, 193 N. Y. 564.) Order unanimously affirmed, with ten dollars costs and disbursements. Present — Hill, P. J., Rhodes, McNamee, Crapser and Heffernan, JJ.